Citation Nr: 0707351	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury to include disc disease. 

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from September 1965 through 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California and a January 2003 
rating action of the VARO in Cleveland, Ohio.  The veteran 
subsequently moved and the VARO in St. Petersburg, Florida is 
the current agency of original jurisdiction.

This case was previously before the Board in March 2000, July 
2003, and March 2005.  Each time the Board remanded the 
veteran's claims for more development. The requested 
development has been completed and the case has since 
returned to the Board.

The claimant testified before the RO at a hearing in March 
1998.  The claimant also testified at a Travel Board hearing 
in November 1999.  Because the Board member who presided over 
the November 1999 hearing is no longer with the Board the 
veteran was afforded another Board hearing.  In December 2004 
the veteran testified before the undersigned at a 
Videoconference Board Hearing.  The transcripts for each of 
these hearings are associated with the claims folder.

Statements by the veteran received by the RO in May 2006 
could be construed as a claim for outpatient dental 
treatment.  This matter is referred to the RO for action 
deemed appropriate. 




FINDINGS OF FACT

1.  Resolving any doubt in the veteran's favor, degenerative 
disc disease of the cervical spine, with spinal canal 
stenosis is linked to service.

2.  The veteran's residuals from an in-service head injury 
are manifested by subjective complaints of headaches and 
dizziness; there is no objective showing of neurological 
deficits such as hemiplegia, seizures, or facial nerve 
paralysis.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine, with 
spinal canal stenosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  The criteria for a disability rating greater than 10 
percent for residuals of a head injury have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107(b) (West Supp. 2005); 38 
C.F.R. §§ 3.102, 4.114, Diagnostic Code 8045 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The original rating decisions were issued in July 1997 and 
May 1998, or prior to the enactment of the VCAA.  Therefore, 
the issuance of proper VCAA notification before the initial 
unfavorable agency decision was not possible.  The RO issued 
a notification letter dated in August 2002 that properly 
provided notice of his service connection, and met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This letter provided the veteran with an update 
on the status of his claim, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  

The Board recognizes that the August 2002 letter from the RO 
did not include information about his increased rating claim.  
However, the veteran has been continuously apprised of the 
status of his increased rating claim in the three prior Board 
remands, and in the supplemental statements of the case 
(SSOC) dated in May 1998, January 2001, June 2001, January 
2004, and August 2006.  The veteran was also provided notice 
of applicable laws and regulations in the SSOCs, a discussion 
of the facts of the case, and the basis for the denial.  The 
August 2002 letter from the RO also notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claim.  The 
veteran also was provided with testimony in support his 
increased rating claim.  As such, the Board finds sufficient 
notice was provided to the veteran for his claims.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records; specifically a VA 
examination reports dated in February 1997, June 2000, and 
November 2005, records from the Social Security 
Administration (SSA), and lay statements and testimony 
submitted by the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  

It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  The veteran indicated that he had no 
further evidence to submit in support of his claim in written 
statements dated in May 2005 and October 2006.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the Board's denial of the appellant's claim for 
an increased rating for residuals of a head injury, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, as the Board is granting 
the claim for service connection for cervical spine 
disability, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for residuals of a cervical spine injury to 
include disc disease, as a result of head trauma in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In this case, the record demonstrated an injury to the head 
in service and a current cervical spine disability.  For the 
in-service injury, service medical records indicated that the 
veteran fell approximately 20 feet in September 1966, landing 
on his head.  He was treated for a laceration of the 
forehead, cerebral concussion and possible cerebral 
contusion.  

VA medical records show that the veteran has a current 
cervical spine disability.  Specifically, x-ray reports dated 
in December 2000 and February 2006 indicate degenerative disc 
disease of the cervical spine.  A February 2001 magnetic 
resonance image (MRI) report of the cervical spine reveals a 
small posterior central disc protrusion at C3-4, disk bulling 
at C4-5, a left posterolateral disk herniation at C5-6, and 
severe degenerative disc disease with disk space narrowing 
and disc dessication at C4-5, C5-6, and C6-7.  

Prior to the March 2005 Board remand, the claims folder also 
included pertinent VA medical record dated in January and 
March 2001.  Both the January and March 2001 VA physicians 
opined that the veteran's cervical spine condition was most 
likely due to the September 1966 injury he suffered during 
service.  Based upon the above evidence, the Board remanded 
this matter in order to obtain an etiological opinion to 
determine whether the veteran's current cervical spine 
disability was related to his in-service head injury.

VA examination report dated in November 2005 indicated that 
the veteran complained of having neck pain ever since the in-
service injury.  He denied any other injury to the neck after 
service.  Examination of the cervical spine revealed 
tenderness and moderate spasm, and decreased sensation to 
pinprick in the left arm as compared to the right arm.  The 
diagnoses included degenerative disc disease of the cervical 
spine, with spinal canal stenosis.  The physician opined that 
the veteran's cervical spine disability was related to 
service. 

The Board finds the November 2005 etiological opinion to be 
competent medical evidence.  The physician based his opinion 
on evaluation of the veteran and review of the claims folder.  
Findings from the report are supported in the record as there 
is no evidence of a post-service injury to the cervical 
spine, and the medical evidence and testimony shows that the 
veteran has continually complained of neck pain since 
service.  Furthermore, the November 2005 VA physician's 
opinion supports the January and March 2001 VA treating 
physicians' opinions that the cervical spine disability is 
due to service.        

Given the etiological opinion summarized above, and resolving 
any doubt in the veteran's favor, the Board finds that the 
cervical spine disability is linked to service.  38 C.F.R. 
§ 3.102 (2006).  Accordingly, the Board finds that the 
veteran is entitled to service connection for cervical spine 
disability. 

III.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran was granted service connection for residuals of a 
head injury and assigned a noncompensable rating in an 
October 1967 rating decision.  The RO increased the rating to 
10 percent in a July 1997 rating decision.  The veteran 
contends that his service-connected residuals of a head 
injury is more disabling than currently evaluated.

Residuals of a head injury are rated under Diagnostic Code 
8045.  Under Diagnostic Code 8045, pertaining to brain 
disease due to trauma, purely neurologic disabilities are to 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.

VA treatment record dated in August 1996 noted complaints of 
a blackout.  A September 1996 MRI of the brain noted mild 
atherosclerotic irregularity of the proximal right internal 
carotid artery, but was otherwise unremarkable.  

A neuropsychological evaluation was performed in November 
1996.  This evaluation was completed by a psychology pre-
intern and a Ph.D. and contains a medical history reported by 
the veteran, behavioral observations, and the results of 
various psychological tests.  The veteran reported a history 
of high academic performance in high school, consistent 
after-school employment, athletic and social successes, and a 
promising military career.  The examination shows impaired to 
borderline general cognitive functioning, variable executive 
and frontal systems functioning, severe depressive 
symptomatology, impaired verbal memory and learning, and 
variable non-verbal memory.  Based on the veteran's reported 
history of no behavioral problems prior to service the 
physician's concluded that the nature and severity of the 
veteran's neuropsychological deficits were consistent with 
the expected sequelae of a major head injury.  

A September 1996 clinical evaluation noted normal sinus 
rhythm.  CT scan of the brain dated in November 1996 showed 
bilateral chronic mastoiditis.  Otherwise, no abnormal 
findings.  

An August 1997 note from a VA physician suggested that the 
veteran's severe cognitive impairment is the result of his 
fall in the military.

VA medical examination report dated in February 1997 
indicated no abnormal findings on neurological evaluation.  
Cranial nerves II through XII were grossly intact 
bilaterally, and deep tendon reflexes were one to two plus 
bilaterally and symmetric.  Motor strength was five over five 
bilaterally and the veteran was able to walk on his heels an 
toes without difficulty.  

VA neurological examination dated in June 2000 found no 
evidence of residuals of a head or brain injury on 
neurological and neuroimaging evaluation.  The physician 
found variable cognitive performance by the veteran on 
examination.  The veteran's neuropsychological tests were 
consistent with deficits in attention, memory, and other 
cognitive areas, which the physician attributed to the 
veteran's depression and dementia.   

MRI of the brain dated in July 2000 was normal.  Brain scan 
dated in July 2000 noted mild hypometaboislm in temporal 
lobes and cerebellum.  

Clinical testing was also performed in June 2001.  According 
to the report, MRI examination of the brain was unremarkable, 
MRA of the great vessels of the neck was unremarkable, and 
MRA of the circle of Willis was unremarkable.  

Upon review, there are no objective findings of neurological 
disabilities such as facial nerve paralysis, hemiplegia, or 
seizures.  The veteran has subjective complaints such as 
headaches and dizziness, which are contemplated by the 
current evaluation.  As noted above, the provisions of 
Diagnostic Code 8045 govern this situation.  There is no 
evidence whatsoever contained in the record on appeal of 
multi-infarct dementia associated with brain trauma during 
service.  The clear preponderance of the evidence indicates 
no other functional or organic residual of the head injury in 
service that would warrant a higher rating.  Although the 
November 1996 and August 1997 medical reports indicated that 
cognitive impairment resulted from the head injury in 
service, findings from the MRI and MRA objective testing does 
not support those findings.  Instead, the failure to show any 
residuals of a head injury on MRI and MRA testing supports 
the June 2000 VA neurological physician's opinion that the 
veteran's symptoms are attributed to his depression and 
dementia.  

Based upon the above findings, the provisions of Diagnostic 
Code 8045 operate to preclude the assignment of a rating in 
excess of 10 percent for the veteran's disability.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West Supp 2005); 38 C.F.R. § 
3.102 (2006).

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's residuals of a head injury.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Records from SSA indicate that the veteran has 
been unemployed since September 1996 due to affective mood 
disorder, which is not a service-connected disability.  

One period of hospitalization was noted in September 1996; 
however, this was due to depression.  The record does not 
show any periods of hospitalization due to residuals of a 
head injury, or otherwise claimed by the veteran.  In light 
of the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for degenerative disc disease of the 
cervical spine, with spinal canal stenosis is granted. 

A disability rating greater than 10 percent for residuals of 
a head injury is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


